Citation Nr: 0024411	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  96-13 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel





INTRODUCTION

The veteran served on active duty from February 1966 to April 
1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  A hearing was held before a hearing officer at the 
RO in October 1995, and the hearing officer's decision was 
entered in May 1996.  

The appeal was last before the Board in February 1999, at 
which time it was, relative to the issue stated on the title 
page, remanded for further development.  Following completion 
of the requested development, the RO, in a Supplemental 
Statement of the Case mailed to the veteran in June 1999, 
continued to deny the benefit sought on appeal.

Thereafter, the appeal was returned to the Board.


FINDING OF FACT

There is no medical evidence relating any current heart 
pathology to service or to symtoms reported following 
discharge from service; therefore, the claim for service 
connection for heart disease is not plausible.




CONCLUSION OF LAW

The claim for service connection for heart disease is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the 
veteran's claim for service connection for heart disease is 
whether he has presented evidence of a well grounded claim, 
that is, one which is plausible and meritorious on its own or 
capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claim for service 
connection for heart disease is well grounded.

The veteran asserts that he experienced chest pain in 
service, for which he was given nitroglycerine.  He contends, 
in substance, that he presently has organic heart disease 
which is of service origin.  In this regard, service medical 
records reflect that the veteran complained of experiencing 
chest pain in October 1975.  Chest     X-ray examination 
accomplished the same month was interpreted to reveal 
"[b]orderline cardiomegaly".  An October 1975 
electrocardiogram (EKG) was interpreted as being within 
normal limits.  Service medical records dated in November 
1975 reflect that the veteran complained of chest pain on 
several occasions; he was given nitroglycerine.  A repeat EKG 
in December 1975, administered apparently in response to the 
veteran's continuing complaints of experiencing chest pain, 
was normal.  The pertinent diagnosis (in December 1975) was 
chest pain of undetermined etiology.  A Medical Board report, 
dated in late December 1975, recounted the veteran's 
complaints of experiencing chest pain; it was noted that 
repeated EKG's "failed to show any evidence of cardiac 
disease".  

Subsequent to service, when he was examined by VA in December 
1978, chest     X-ray examination was interpreted to reveal 
"mild cardiomegaly".  When he was examined by VA in December 
1980, the veteran's cardiac silhouette appeared to be 
"enlarged".  An EKG was normal.  The pertinent examination 
diagnosis was chest pain of undetermined etiology (for which 
related service connection, i.e., "substernal muscular chest 
pain", has been in effect since 1980).  

Thereafter, a report pertaining to a stress test which was 
administered the veteran under non-VA auspices in January 
1994 was interpreted to reveal "findings consistent with 
reversible ischemia".  A February 1994 statement from Jose H. 
Austria, M.D., noted such stress test finding and posited 
that the veteran may need cardiac catheterization in the 
future.

In May 1995, the veteran underwent pertinent examination by 
VA.  He complained of experiencing shortness of breath and an 
inability to lie flat in bed.  Chest X-ray examination 
revealed "a normal size heart".  The examination diagnosis 
implicated chest pain related to ischemia.  An echocardiogram 
performed the following month was interpreted as being 
"[n]ormal".

In a June 1996 statement from Tutse Tonwe, M.D., the 
physician related, pertinently, that the veteran had 
congestive heart failure traceable to (apparently) 
atherosclerotic heart disease.

Most recently, the veteran was examined by VA in May 1999.  
He related, as his chief complaint, that he had experienced 
chest pain since the early 1970's, and further indicated that 
he was unable to walk a distance greater than 100 feet 
without experiencing shortness of breath.  The pertinent 
examination diagnosis, following physical examination, was 
"[c]hest pain (atypical angina)".  The VA examiner further 
commented that, apparently based on his examination of the 
veteran as well as the results of a number of diagnostic 
studies (including an echocardiogram) accomplished in the 
mid-1990's, that there was no basis for a diagnosis "of 
coronary artery disease".  

In considering the veteran's claim for service connection for 
heart disease, the Board acknowledges that his above-cited 
assertion relative to the onset of chest pain in the early 
1970's is fully substantiated clinically, the same being 
extensively documented in his above-discussed service medical 
records.  However, while service connection for substernal 
chest pain has (as noted above) been in effect for many 
years, the Board is constrained to point out that, on the 
basis of the veteran's examination by VA in May 1999 (the 
most recent clinical evidence of record), he is not presently 
shown to have organic heart disease.  The above-addressed 
1994   non-VA stress test disclosed an apparent deficiency in 
blood supply to the veteran's cardiac musculature and the 
June 1996 statement from Dr. Tonwe reflected an assessment 
(though it is unclear as to his basis for so opining) of 
atherosclerotic heart disease.  However, even if (merely for 
the sake of argument) the veteran in fact presently has such 
pathology, its initial diagnosis is many years following his 
separation from service and there is no medical evidence 
relating it to service or the symptomatology reported from 
the mid 1970s,  thus precluding any notion of according the 
veteran service connection therefor on either a presumptive 
or inferred basis, respectively.  See 38 U.S.C.A. §§ 1112, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  
Under the foregoing rationale, then, a plausible claim for 
service connection for heart disease is not presented.  
Consequently, such claim is not well grounded.  38 U.S.C.A. 
§ 5107(a).

In addition, although the Board has considered and disposed 
of the veteran's claim for service connection on a ground 
different from that of the RO, the veteran has not been 
prejudiced by the Board's decision.  This is because, in 
assuming that such claim was well grounded, the RO accorded 
the veteran greater consideration than this claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether this claim is well 
grounded would be pointless and, in light of the law cited 
above, would not result in a determination favorable to the 
veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 
(1992).  

Finally, as pertinent to the veteran's claim for service 
connection for heart disease, the Board is of the opinion 
that its discussion above bearing on such issue is sufficient 
to inform the veteran of the elements necessary to complete 
his application for a claim for service connection relative 
to such corresponding disability.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).


ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for heart disease is 
denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

